DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
 	Claims 1-2, 4-5, 12-13 and 15-16 are presently amended.
Claims 1-20 are pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 3/15/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are persuasive in part for the reasons set forth below.

Claim Objections
First, Applicant argues that “Claim 12 is objected to due to an informality. Without taking a position as to the appropriateness of the Examiner's contention, and merely to move prosecution forward, Assignee has amended claim 12 to address the Examiner's contention“ [Arguments, page 10].
In response, Applicants arguments are considered and are persuasive. Examiner observes the amended claim no longer recites the previously observed informality. 

35 USC § 101 Rejections
First, Applicant argues that “claim 1 of the subject patent application cannot be directed to method of organizinq human activities” [Arguments, page 12].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully maintains that the abstract idea of “…determining… a probability of a particular perishable parcel arriving at a particular location by a particular time...” (Claims 1 and 12) sets forth ‘certain methods of organizing human activity’ by describing steps for commercial or legal interactions. Specifically, determining a probability of a particular parcel arriving at a particular location by a particular time sets forth sales activities. 
Further, the above cited abstract idea recites limitations describing fundamental economic principles or practices which includes hedging, insurance and mitigating risk. Specifically, determining a probability of a particular parcel arriving at a particular location by a particular time is considered to be mitigating the risk of unexpected delays. As such, Examiner remains unpersuaded.

Second, Applicant argues that “the claims at issue specifically recite a technical improvement… the specification of the present patent application discloses improvements in transportation technology. an improved ability to transport goods, such as a perishable parcel, to a destination within a particular period of time (e.g., so as to avoid expiration of the perishable parcel). Such an improvement may have some parallels with improvements in refrigeration techniques for long-haul trailers, for example, in that each relates to helping to ensure that perishable goods arrive at their destinations before the perishable good expire“ [Arguments, pages 14- 19].
In response, Applicants arguments are considered but are not persuasive. Examiner observes that if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. If the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").
Examiner respectfully maintains that the specification, in ¶¶ 34, 55-6, 60 and 81-82, for example, sets forth an improvement but in a conclusory manner. For example, ¶ 60 of the present specification alludes to an improved accuracy as compared with implementations merely considering weather alerts. The present claims do not provide any particular arrangement of additional elements to demonstrate such an improvement to shipping or prediction technologies. Instead, the processor, memory, user interface, computer device, machine learning operations and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following patent ineligible MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
 Further, the aforementioned additional elements are considered to be mere instructions to apply an exception (see MPEP § 2106.05(f)), like the following patent ineligible examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
Accordingly, these additional elements do not demonstrate an improvement in the functioning of a computer, or an improvement to any other technology or technical field. As such, Examiner remains unpersuaded.

Third, regarding amended claim 1, Applicant argues that “obtaining input from a user to specify a particular transportation route of the plurality of candidate transportation routes and/or to specify a particular level of service to affect transportation of the perishable parcel, for example, demonstrates integration into a practical application“ [Arguments, pages 19-20].
In response, Applicants arguments are considered but are not persuasive. Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h). 
Examiner observes that the above-argued limitation does not specify any additional elements, and thus does not integrate the judicial exception into a practical application. 
Regarding the user interface additional element in claims 2 and 12-13, Examiner observes that there are no particular interface elements (e.g. selectable icons, particular displays, etc.) to help demonstrate that the user interface is an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a).
Similarly, the machine learning elements of claims 6, 7 and 17 are not recited at a level of particularity to help demonstrate that the machine learning step is an improvement in the functioning of a computer, or an improvement to other technology or technical field. For example, while claim 6 recites a particular algorithm (i.e. a random forest machine-learning algorithm), it is not clear which particular types of data would be used as an input to the algorithm, nor is it clear what data would be expected as an output from the algorithm.
As such, the identified additional elements, which include the processor, memory, user interface, computer device, machine learning operations and executable instructions are not recited at a level of particularity that demonstrates that the claimed invention improves the functioning of a computer or improves another technology or technical field, or otherwise integrates the exception into a practical application. As such, Examiner remains unpersuaded.

35 USC § 103 Rejections
First, Applicant argues that “Moore appears to show machine-learned tree ensemble prediction systems. See, for example, paragraph [0018] of Moore… Moore does appear to mention determining whether flights should be grounded because of inclement weather and determining whether a package will be delivered on schedule (see, for example, paragraph [0024] of Moore)…
Bateman appears to show a method for predicting transit time for a parcel associated with a user. See, for example, paragraph [0011] of Bateman… Bateman appears to mention predicting transit time for a parcel associated with a user based on historical delivery data and mentions “contextual data such as weather data,”…
 Oz appears to show a system for delivering and/or picking up packages located within user’s vehicles. See, for example, paragraph [0025] of Oz… Oz appears to mention packages including perishables (see, for example, paragraph [0053] of Oz)…
there appears to be no mention of determining a plurality of probabilities of a particular perishable parcel arriving at a particular location by a particular time and/or date for a respective plurality of candidate transportation routes… measured at one or more particular geographical locations and/or regions” [Arguments, pages 25-29].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully disagrees and first directs the Applicant to (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others). Here, Moore discloses a plurality of probabilities (i.e. likelihoods) for a variety of prediction applications including, for example, whether a package will arrive on time. Moore further discloses the consideration of weather conditions and parameters at a particular geographic location (i.e. an airport).
Regarding the plurality of candidate transportation routes, Examiner directs the Applicant to (Bateman, ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route)).
Further, regarding the perishable element, Examiner directs the Applicant to Oz, ¶ 53, as detailed in the previous Office Action, and in the rejection below. Thus, Examiner respectfully maintains that the prior art of record, in combination, discloses the above-argued limitation. As such, Examiner remains unpersuaded.

Second, Applicant argues that “There further appears to be no mention of generating content for display representative of a determined plurality of probabilities of a particular perishable parcel arriving at a particular location by a particular time and/or date for a respective plurality of candidate transportation routes” [Arguments, pages 25-29].
In response, Applicants arguments are considered but are not persuasive. Regarding the amended portions which recite a plurality of probabilities and a plurality of candidate transportation routes, Examiner directs the Applicant to Moore, ¶ 24 and Bateman, ¶ 40, as detailed in response to the above argument.
Regarding the generation of content for display, Examiner directs the Applicant to (Moore, ¶ 64, Upon receiving a request to compute node contribution values of one or more nodes in decision tree 106 and decision tree 108, server computing device 114 may cause classification of the processed data from the one or more datasets received via network 112 to be displayed (e.g., sending to a graphical user interface a chart or other readout type illustrating one or more arrived at hypotheses relating to one or more instances from the processed data and/or the value of the one or more instances as determined at leaf nodes for those instances)). Here, Moore discloses the generation of content for display on a graphical user interface. Thus, Examiner respectfully maintains that the prior art of record, in combination, discloses the above-argued limitation. As such, Examiner remains unpersuaded.

Third, Applicant argues that “nor does there appear to be mention of… obtaining input from a user to specify a particular transportation route of the respective 
plurality of candidate transportation routes and/or to specify a particular level of service to affect 
transportation of the particular perishable parcel” [Arguments, pages 25-29].
In response, Applicants arguments are considered but are moot in view of the amended claims. Examiner has issued an updated rejection as detailed below. Specifically, Examiner directs the Applicant to (Bateman, ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground) (discloses service level), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”)…), (Id., ¶ 12, the method 100 and/or system 200 can function to determine delivery estimates for different service levels (e.g., Next Day Air, Ground Transportation, etc.) provided by a shipping carrier, to automatically select and/or enable a user to select a preferable service level (discloses user input) based on the delivery estimates. However, the method 100 can include any suitable functionality). Here, Bateman discloses user input to specify a level of service, as is recited in the presently amended claims. Examiner further relies upon Oz, as detailed above and in the rejection below, for the perishable element. As such, Examiner remains unpersuaded. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-11), and a machine (claims 12-20). 

Step 2A, Prong 1: Claims 1 and 12 in part, recite the following abstract idea: 
obtaining… states representative of one or more weather condition records and one or more parcel shipping activity records; identifying… one or more correlations between one or more parameters of the one or more weather condition records and one or more parameters of the one or more parcel shipping activity records; determining… one or more adverse effects on transportation of one or more parcels due at least in part to one or more particular weather conditions observed and/or measured at one or more particular geographical locations and/or regions; …determining… a plurality of probabilities of a particular perishable parcel arriving at a particular location by a particular time and/or date for a respective plurality of candidate transportation routes based, at least in part, on the one or more identified correlations between the one or more parameters of the one or more weather condition records and the one or more parameters of the one or more parcel shipping activity records and based at least in part on the one or more determined adverse effects on the transportation of the one or more parcels due at least in part to the one or more particular weather conditions observed and/or measured at the one or more particular geographical locations and/or regions; generating… content for display representative of the determined plurality of probabilities of the particular perishable parcel arriving at the particular location by the particular time and/or date for the respective plurality of candidate transportation routes; and obtaining input from a user to specify a particular transportation route of the respective plurality of candidate transportation routes and/or to specify a particular level of service to affect transportation of the particular perishable parcel.

Dependent claims 2-5, 8-11 and 13-16 and 18-20 recite limitations relative to claims 1 and 12, including, for example: 
…wherein the obtaining input from the user comprises: communicating one or more signal packets representative of the content for display between the at least one computing device and a client computing device and/or a mobile device; and receiving one or more signal packets representative of the input from the user responsive at least in part to the user interacting with a user interface of the client computing device and/or the mobile device to specify the particular transportation route and/or the particular level of service.  [Claim 2],
…wherein the one or more weather condition records comprise one or more historical weather condition records [Claim 3],
…wherein the determining the plurality of probabilities of the particular perishable parcel arriving at the particular location by the particular time and/or date for the respective plurality of candidate transportation routes to be further based, at least in part, on one or more forecasted weather condition records [Claim 4],
…wherein the determining the plurality of probabilities of the particular perishable parcel arriving at the particular location by the particular time and/or date for the respective plurality of candidate transportation routes is further based, at least in part, on one or more shipping infrastructure characteristic parameters [Claim 5],
…wherein the identifying the one or more correlations comprises determining one or more groups of particular weather condition records and/or particular parcel shipping activity records based, at least in part, on one or more location parameters of the one or more weather condition records and/or the one or more parcel shipping activity records [Claim 8],
…wherein the identifying the one or more correlations comprises determining one or more groups of particular weather condition records and/or particular parcel shipping activity records based, at least in part, on one or 91Attorney Docket No.: 308.P001 more time and/or date parameters of the one or more weather condition records and/or the one or more parcel shipping activity records [Claim 9],
…wherein the obtaining the signals and/or states representative of the one or more weather condition records comprises obtaining the one or more weather condition records from a meteorological organization via signal packet communications over a network [Claim 10],
…wherein the obtaining the signals and/or states representative of the one or more parcel shipping activity records comprises obtaining the one or more parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network [Claim 11],
…wherein the at least one computing device to obtain the signals and/or states representative of the one or more weather condition records from a meteorological organization via signal packet communications over a network and/or to obtain the signals and/or states representative of the one or more parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network [Claim 20].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, these dependent claims also recite abstract ideas.

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for commercial or legal interactions, which includes agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. Specifically, determining a probability of a particular parcel arriving at a particular location by a particular time sets forth sales activities. 
Further, aforementioned limitations describe fundamental economic principles or practices which includes hedging, insurance and mitigating risk. Specifically, determining a probability of a particular parcel arriving at a particular location by a particular time is considered to be mitigating the risk of unexpected delays. As such, claims 1-20 recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 12 only recite the following additional elements – 
at one or more computing devices, signals…; via one or more machine-learning operations executed by at least one processor of the one or more computing device …; …utilizing the at least one processor…; …utilizing the at least one processor… [claim 1],
at least one computing device to include at least one processor, at least one memory and a user interface, ; …wherein the at least one processor is configured to: …obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records…; identify, via one or more machine-learning operations, one or more correlations… [claim 12].

The dependent claims recite the following additional elements –
…content for display between the at least one computing device and a client computing device and/or a mobile device; …receiving one or more signal packets representative of the input from the user responsive at least in part to the user interacting with a user interface of the client computing device and/or the mobile device [claims 2 and 13],
…wherein the one or more machine-learning operations includes one or more operations to perform a random forest machine-learning algorithm [claim 6],
…wherein the one or more machine-learning operations includes one or more operations to perform a decision-tree machine-learning algorithm [claim 7],
…wherein the one or more machine-learning operations includes one or more operations to perform a random forest machine-learning algorithm or a decision-tree machine-learning algorithm or a combination thereof [claim 17].

Regarding the user interface additional element in claims 2 and 12-13, Examiner observes that there are no particular interface elements (e.g. selectable icons, particular displays, etc.) to help demonstrate that the user interface is an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a).
Similarly, the machine learning elements of claims 6, 7 and 17 are not recited at a level of particularity to help demonstrate that the machine learning step is an improvement in the functioning of a computer, or an improvement to other technology or technical field. For example, while claim 6 recites a particular algorithm (i.e. a random forest machine-learning algorithm), it is not clear which particular types of data would be used as an input to this algorithm, nor is it clear what data would be expected as an output to the algorithm.

As such, the processor, memory, user interface, computer device, machine learning operations and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following patent ineligible MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
 Further, the aforementioned elements are considered to be mere instructions to apply an exception (see MPEP § 2106.05(f)), like the following patent ineligible examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus cannot integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 12 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, claims 1 and 12 only recite the following additional elements – 
at one or more computing devices, signals…; via one or more machine-learning operations executed by at least one processor of the one or more computing device …; …utilizing the at least one processor…; …utilizing the at least one processor… [claim 1],
at least one computing device to include at least one processor, at least one memory and a user interface, ; …wherein the at least one processor is configured to: …obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records…; identify, via one or more machine-learning operations, one or more correlations… [claim 12].

The dependent claims recite the following additional elements –
…content for display between the at least one computing device and a client computing device and/or a mobile device; …receiving one or more signal packets representative of the input from the user responsive at least in part to the user interacting with a user interface of the client computing device and/or the mobile device [claims 2 and 13],
…wherein the one or more machine-learning operations includes one or more operations to perform a random forest machine-learning algorithm [claim 6],
…wherein the one or more machine-learning operations includes one or more operations to perform a decision-tree machine-learning algorithm [claim 7],
…wherein the one or more machine-learning operations includes one or more operations to perform a random forest machine-learning algorithm or a decision-tree machine-learning algorithm or a combination thereof [claim 17].
These additional elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al., U.S. Publication No. 2018/0336487 [hereinafter Moore] in view of Bateman, U.S. Publication No. 2017/0154347 [hereinafter Bateman] and in further view of Oz et al., U.S. Publication No. 2016/0098670 [hereinafter Oz]. 

Regarding claim 1, Moore discloses a method of… identifying, via one or more machine-learning operations executed by at least one processor of the one or more computing devices… (Moore, ¶ 21, Tree ensembles have many diverse uses, and if properly tailored (e.g., through machine learning and/or human training), provide excellent constructs for receiving one or more data types for which they are built to process, and generating a hypothesis based on that data and the one or more nodes that the data as an instance travels through. Tree ensembles vary from the very simple to the extremely complex, depending on the number of features that they are built to handle, the number of trees in the ensemble, the number and types of calculations that are performed at each node, their incorporation of boosting or other accuracy-increasing algorithms, etc.), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors (discloses processors));
…determining, utilizing the at least one processor, one or more adverse effects on transportation of one or more parcels due at least in part to one or more particular weather conditions observed and/or measured at one or more particular geographical locations and/or regions (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors), (Id., ¶ 26, in providing the ability to view node value information and node contribution information as it relates to determining whether to ground flights because of inclement weather (discloses adverse effects on transportation due to observed weather), an airline may choose to increase the number of customer service agents on days that are predicted to meet one or more data points that relate to high node impact on grounding flights, while choosing to keep staffing at normal levels on days that are predicted to meet one or more data points that relate to low node impact on grounding flights), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package (discloses parcel) be delivered on schedule, is a division of a company likely to hit their performance goals), among others);
…determining, utilizing the at least one processor, a plurality of probabilities of a particular… parcel arriving at a particular location by a particular time and/or date …and based at least in part on the one or more determined adverse effects on the transportation of the one or more parcels due at least in part to the one or more particular weather conditions observed and/or measured at the one or more particular geographical locations and/or regions (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (discloses a plurality of probabilities) (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors), (Id., ¶ 26, in providing the ability to view node value information and node contribution information as it relates to determining whether to ground flights because of inclement weather (discloses adverse effects on transportation due to observed weather), an airline may choose to increase the number of customer service agents on days that are predicted to meet one or more data points that relate to high node impact on grounding flights, while choosing to keep staffing at normal levels on days that are predicted to meet one or more data points that relate to low node impact on grounding flights), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package (discloses parcel) be delivered on schedule, is a division of a company likely to hit their performance goals), among others)
…generating, utilizing the at least one processor, content for display representative of the determined plurality of probabilities of the particular… parcel arriving at the particular location by the particular time and/or date… (Moore, ¶ 64, Upon receiving a request to compute node contribution values of one or more nodes in decision tree 106 and decision tree 108, server computing device 114 may cause classification of the processed data from the one or more datasets received via network 112 to be displayed (e.g., sending to a graphical user interface a chart or other readout type illustrating one or more arrived at hypotheses relating to one or more instances from the processed data and/or the value of the one or more instances as determined at leaf nodes for those instances)), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (discloses a plurality of probabilities) (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors);
While suggested, Moore does not explicitly disclose …obtaining, one or more computing devices, signals and/or states representative of one or more weather condition records and one or more parcel shipping activity records; …one or more correlations between one or more parameters of the one or more weather condition records and one or more parameters of the one or more parcel shipping activity records; perishable ... for a respective plurality of candidate transportation routes based, at least in part, on the one or more identified correlations between the one or more parameters of the one or more weather condition records and the one or more parameters of the one or more parcel shipping activity records… perishable… for the respective plurality of candidate transportation routes; and obtaining input from a user to specify a particular transportation route of the respective plurality of candidate transportation routes and/or to specify a particular level of service to affect transportation of the particular perishable parcel.
However, Bateman discloses obtaining, one or more computing devices, signals and/or states representative of one or more weather condition records and one or more parcel shipping activity records (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data (discloses weather condition records); etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id., ¶ 66, The instructions are preferably executed by computer-executable components preferably integrated with a shipping services platform. The computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device); 
…one or more correlations between one or more parameters of the one or more weather condition records and one or more parameters of the one or more parcel shipping activity records (Id., ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner); …
… for a respective plurality of candidate transportation routes based, at least in part, on the one or more identified correlations between the one or more parameters of the one or more weather condition records and the one or more parameters of the one or more parcel shipping activity records (Id., ¶ 37,  In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner), (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”), delivery estimates (e.g., estimated delivery date, estimated delivery time, estimated handling time, etc.), image data (e.g., images of the parcel, images of the objects within the packaging container, etc.), delivery vehicle data (e.g., delivery vehicle type, driver analytics such as driver behavior for the individual controlling the delivery vehicle, delivery vehicle sensor data such as image datasets captured from optical sensors of the delivery vehicle, etc.), identifiers (e.g., originating sender's account number), data types analogous to types of delivery data (e.g., in Block S110), and/or any other suitable data. An example of parcel data can is shown in FIG. 5, but parcel data can be configured in any suitable manner);
for the respective plurality of candidate transportation routes; and obtaining input from a user to specify a particular transportation route of the respective plurality of candidate transportation routes and/or to specify a particular level of service to affect transportation of the particular… parcel (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground) (discloses service level), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”)…), (Id., ¶ 12, the method 100 and/or system 200 can function to determine delivery estimates for different service levels (e.g., Next Day Air, Ground Transportation, etc.) provided by a shipping carrier, to automatically select and/or enable a user to select a preferable service level (discloses user input) based on the delivery estimates. However, the method 100 can include any suitable functionality), (Id., ¶ 16, the technology can amount to an inventive distribution of functionality across a network of one or more: shipping carriers (e.g., with API and/or other digital platforms facilitating retrieval of delivery data and/or parcel data), delivery prediction systems (e.g., acting as a central hub of communication for retrieving delivery-related data from a plurality of sources to use in generating and/or executing delivery prediction models), delivery vehicles (e.g., which can be routed (discloses specifying a particular delivery route), re-routed, and/or otherwise controlled based on improved delivery estimates), users (e.g., shipping senders, shipping recipients, and/or other users who can leverage an API of a first part shipping services platform to utilize the delivery prediction system), and/or other suitable entities).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the historical record and correlation elements of Bateman in the analogous art of generating delivery estimates.
 The motivation for doing so would have been “to improve upon the accuracy and efficiency of delivery estimation” [Bateman, ¶ 14; Moore, ¶ 5].
While suggested, the combination of Moore and Bateman does not explicitly disclose …perishable; …perishable… 
However, Oz discloses …perishable; …perishable… (Oz, ¶ 53, The package may be a retail shop item, flowers, perishables, tobacco and alcohol, postal letters, food or other consumable items, and other similar deliverable items. The vehicles include but are not limited to automobiles, trucks, vans, motorcycles, and other similar transportation mechanisms)
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman to include the perishable parcel elements of Oz in the analogous art of package exchanges services.
The motivation for doing so would have been to improve the accuracy and efficiency of parcel delivery by providing “supply servers and databases of one or more retail websites with information regarding services for a package exchange available to one or more customers and associated vehicles of the customers” [Oz, ¶ 30; Bateman, ¶ 14; Moore, ¶ 5].

Regarding claim 3, the combination of Moore, Bateman and Oz discloses the method of claim 1.
While suggested,  Moore does not explicitly disclose …wherein the one or more weather condition records comprises one or more historical weather condition records.
However, Bateman discloses …wherein the one or more weather condition records comprise one or more historical weather condition records (Bateman, ¶ 37, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; (discloses historical weather records) determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the historical weather record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Moore, Bateman and Oz discloses the method of claim 1.
Moore further discloses …wherein the determining the plurality of probabilities of the particular… parcel arriving at the particular location by the particular time and/or date… (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (discloses a plurality of probabilities) (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others).
While suggested, Moore does not explicitly disclose …perishable… for the respective plurality of candidate transportation routes to be further based, at least in part, on one or more forecasted weather condition records…
However, Bateman discloses …for the respective plurality of candidate transportation routes to be further based, at least in part, on one or more forecasted weather condition records (Bateman, ¶ 37, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (discloses weather forecasts) (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner), (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground) (discloses service level), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the weather forecast elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.
While suggested, the combination of Moore and Bateman does not explicitly disclose …perishable. 
However, Oz discloses …perishable (Oz, ¶ 53, The package may be a retail shop item, flowers, perishables, tobacco and alcohol, postal letters, food or other consumable items, and other similar deliverable items. The vehicles include but are not limited to automobiles, trucks, vans, motorcycles, and other similar transportation mechanisms).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman to include the perishable parcel elements of Oz in the analogous art of package exchanges services for the same reasons as stated for claim 1.

Regarding claim 5, the combination of Moore, Bateman and Oz discloses the method of claim 1.
Moore further discloses …wherein the determining the plurality of probabilities of the particular… parcel arriving at the particular location by the particular time and/or date… (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (discloses a plurality of probabilities) (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others), (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground) (discloses service level), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”)).
While suggested, Moore does not explicitly disclose …perishable… for the respective plurality of candidate transportation routes is further based, at least in part, on one or more shipping infrastructure characteristic parameters…
However, Bateman discloses …for the respective plurality of candidate transportation routes is further based, at least in part, on one or more shipping infrastructure characteristic parameters… (Bateman, ¶ 22, Delivery data can additionally or alternatively include any other data relevant to shipping, including any one or more of delivery vehicle data (e.g., delivery vehicle types, driver analytics such as driver behavior, delivery vehicle analytics, fleet analytics, delivery vehicle sensor data (discloses shipping infrastructure characteristic parameters) such as radar sensor data and image datasets from optical sensors, locations of available delivery vehicles, the number of delivery trucks in operation at a given time or summed over a given time interval, etc.), temporal-related data (e.g., the number of packages being delivered in a given time interval or other indication of delivery volume, changes in delivery data depending on date and/or time, etc.), and/or any other suitable data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the shipping infrastructure characteristic parameter elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.
While suggested, the combination of Moore and Bateman does not explicitly disclose …perishable. 
However, Oz discloses …perishable (Oz, ¶ 53, The package may be a retail shop item, flowers, perishables, tobacco and alcohol, postal letters, food or other consumable items, and other similar deliverable items. The vehicles include but are not limited to automobiles, trucks, vans, motorcycles, and other similar transportation mechanisms).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman to include the perishable parcel elements of Oz in the analogous art of package exchanges services for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Moore, Bateman and Oz discloses the method of claim 1.
Moore further discloses …wherein the one or more machine-learning operations include one or more operations to perform a random forest machine-learning algorithm (Moore, ¶ 19, The systems, methods and devices for optimizing machine-learned tree ensemble prediction systems described herein may be applied to single decision trees, gradient-boosted decision trees, random forests, and other tree-ensemble based systems).

Regarding claim 7, the combination of Moore, Bateman and Oz discloses the method of claim 1.
Moore further discloses …wherein the one or more machine-learning operations include one or more operations to perform a decision-tree machine-learning algorithm  (Moore, ¶ 19, The systems, methods and devices for optimizing machine-learned tree ensemble prediction systems described herein may be applied to single decision trees, gradient-boosted decision trees, random forests, and other tree-ensemble based systems).

Regarding claim 8, the combination of Moore, Bateman and Oz discloses the method of claim 1.
While suggested, Moore does not explicitly disclose …wherein the identifying the one or more correlations comprises determining one or more groups of particular weather condition records and/or particular parcel shipping activity records based, at least in part, on one or more location parameters of the one or more weather condition records and/or the one or more parcel shipping activity records.
However, Bateman discloses …wherein the identifying the one or more correlations comprises determining one or more groups of particular weather condition records and/or particular parcel shipping activity records based, at least in part, on one or more location parameters of the one or more weather condition records and/or the one or more parcel shipping activity records (Bateman, ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. (discloses correlations) In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner), (Id., ¶ 21, Additionally or alternatively, delivery data can include contextual data (e.g., about an area such as a origin, destination, and/or intermediate area) such as demographics of an area (e.g., population, per capita income), weather data (e.g., weather during a given day or season, weather patterns, etc.) (discloses determining seasonal groups of weather records based on location parameters), theft statistics, area traffic patterns, and/or any other contextual data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the group record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Moore, Bateman and Oz discloses the method of claim 1.
While suggested, Moore does not explicitly disclose …wherein the identifying the one or more correlations comprises determining one or more groups of particular weather condition records and/or particular parcel shipping activity records based, at least in part, on one or 91Attorney Docket No.: 308.P001 more time and/or date parameters of the one or more weather condition records and/or the one or more parcel shipping activity records.
However, Bateman discloses… wherein the identifying the one or more correlations comprises determining one or more groups of particular weather condition records and/or particular parcel shipping activity records based, at least in part, on one or91Attorney Docket No.: 308.P001 more time and/or date parameters of the one or more weather condition records and/or the one or more parcel shipping activity records (Bateman, ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. (discloses correlations) In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner), (Id., ¶ 21, Additionally or alternatively, delivery data can include contextual data (e.g., about an area such as a origin, destination, and/or intermediate area) such as demographics of an area (e.g., population, per capita income), weather data (e.g., weather during a given day or season, weather patterns, etc.) (discloses determining groups (i.e. patterns) of weather records based on time (i.e. season) parameters), theft statistics, area traffic patterns, and/or any other contextual data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the group record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 11, the combination of Moore, Bateman and Oz discloses the method of claim 1.
While suggested, Moore does not explicitly disclose …wherein the obtaining the signals and/or states representative of the one or more parcel shipping activity records comprises obtaining the one or more parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network. 
However, Bateman discloses …wherein the obtaining the signals and/or states representative of the one or more parcel shipping activity records comprises obtaining the one or more parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data; etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id.,¶ 19, retrieving delivery data preferably includes retrieving cross-carrier delivery data (e.g., historical delivery records originating and/or associated with a plurality of shipping carriers, such as both USPS and UPS), but can alternatively include retrieving delivery data from a single carrier and/or other suitable entity. Delivery data preferably includes any one or more of: address data (e.g., origin address, destination address, intermediary addresses, etc.), handling times, transit times (e.g., overall transit time, transit time from a first location to a second location, etc.), delivery route data (e.g., indicative of the route traveled by the delivery vehicle, etc.), status change data (e.g., timestamps associated with a status change, types of status changes including pre-transit, in transit, out for delivery, available for pickup, delivered, returned to sender, failure, cancelled, error, etc.), carrier-provided delivery estimates (e.g., delivery scheduled for January 6, etc.), confirmed delivery data (e.g., in transit on January 4, actual delivery date of January 7, etc.), service level (e.g., UPS Next Day Air, etc.), and/or any other suitable tracking data, etc.).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the shipping entity record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 12, Moore discloses an apparatus, comprising: at least one computing device  to include at least one processor, at least one memory and a user interface, wherein the at least one processor is configured to… (Moore, ¶ 52, Original tree ensemble sub-environment 102 includes computing device 104, decision tree 106, and decision tree 108, which are part of a single tree ensemble), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors), (Id., ¶ 90, One or more application programs 766 may be loaded into the memory 762 and run on or in association with the operating system 864), (Id., ¶ 22, Based on the values that are applied to the determinations made at each of those nodes, a hypothesis as to whether the two people are related, as well as a value corresponding to that hypothesis, may be generated at a leaf node and that result may be output and caused to be displayed via a graphical user interface);
…identify, via one or more machine-learning operations… (Moore, ¶ 21, Tree ensembles have many diverse uses, and if properly tailored (e.g., through machine learning and/or human training), provide excellent constructs for receiving one or more data types for which they are built to process, and generating a hypothesis based on that data and the one or more nodes that the data as an instance travels through. Tree ensembles vary from the very simple to the extremely complex, depending on the number of features that they are built to handle, the number of trees in the ensemble, the number and types of calculations that are performed at each node, their incorporation of boosting or other accuracy-increasing algorithms, etc.), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors);
determine one or more adverse effects on transportation of one or more parcels due at least in part to one or more particular weather conditions observed and/or measured at one or more particular geographical locations and/or regions (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors), (Id., ¶ 26, in providing the ability to view node value information and node contribution information as it relates to determining whether to ground flights because of inclement weather (discloses adverse effects on transportation due to observed weather), an airline may choose to increase the number of customer service agents on days that are predicted to meet one or more data points that relate to high node impact on grounding flights, while choosing to keep staffing at normal levels on days that are predicted to meet one or more data points that relate to low node impact on grounding flights), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package (discloses parcel) be delivered on schedule, is a division of a company likely to hit their performance goals), among others);
…determine a plurality of probabilities of a particular… parcel arriving at the particular location by the particular time and/or date… and based at least in part on the one or more adverse effects on transportation of the one or more parcels due at least in part to one or more particular weather conditions observed and/or measured at one or more particular geographical locations and/or regions (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (discloses a plurality of probabilities) (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others), (Id., ¶ 26, in providing the ability to view node value information and node contribution information as it relates to determining whether to ground flights because of inclement weather (discloses adverse effects on transportation due to observed weather), an airline may choose to increase the number of customer service agents on days that are predicted to meet one or more data points that relate to high node impact on grounding flights, while choosing to keep staffing at normal levels on days that are predicted to meet one or more data points that relate to low node impact on grounding flights), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package (discloses parcel) be delivered on schedule, is a division of a company likely to hit their performance goals), among others);
…and generate content for display representative of the determined plurality of probabilities of the particular… parcel arriving at the particular location by the particular time and/or date… (Moore, ¶ 64, Upon receiving a request to compute node contribution values of one or more nodes in decision tree 106 and decision tree 108, server computing device 114 may cause classification of the processed data from the one or more datasets received via network 112 to be displayed (e.g., sending to a graphical user interface a chart or other readout type illustrating one or more arrived at hypotheses relating to one or more instances from the processed data and/or the value of the one or more instances as determined at leaf nodes for those instances)), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others).
While suggested, Moore does not explicitly disclose …obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records and one or more parcel shipping activity records; …one or more correlations between one or more parameters of the one or more weather condition records and one or more parameters of the one or more parcel shipping activity records; perishable ... for a respective plurality of candidate transportation routes based, at least in part, on the one or more identified correlations between the one or more parameters of the one or more weather condition records and the one or more parameters of the one or more parcel shipping activity records… perishable… for the respective plurality of candidate transportation routes; and obtain input from a user to specify a particular transportation route of the respective plurality of candidate transportation routes and/or to specify a particular level of service to affect transportation of the particular perishable parcel.
However, Bateman discloses obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records and one or more parcel shipping activity records (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data (discloses weather condition records); etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id., ¶ 66, The instructions are preferably executed by computer-executable components preferably integrated with a shipping services platform. The computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device); 
…one or more correlations between one or more parameters of the one or more weather condition records and one or more parameters of the one or more parcel shipping activity records (Id., ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner); …
… for a respective plurality of candidate transportation routes based, at least in part, on the one or more identified correlations between the one or more parameters of the one or more weather condition records and the one or more parameters of the one or more parcel shipping activity records (Id., ¶ 37,  In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner), (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”), delivery estimates (e.g., estimated delivery date, estimated delivery time, estimated handling time, etc.), image data (e.g., images of the parcel, images of the objects within the packaging container, etc.), delivery vehicle data (e.g., delivery vehicle type, driver analytics such as driver behavior for the individual controlling the delivery vehicle, delivery vehicle sensor data such as image datasets captured from optical sensors of the delivery vehicle, etc.), identifiers (e.g., originating sender's account number), data types analogous to types of delivery data (e.g., in Block S110), and/or any other suitable data. An example of parcel data can is shown in FIG. 5, but parcel data can be configured in any suitable manner);
for the respective plurality of candidate transportation routes; and obtain input from a user to specify a particular transportation route of the respective plurality of candidate transportation routes and/or to specify a particular level of service to affect transportation of the particular… parcel (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground) (discloses service level), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”)…), (Id., ¶ 12, the method 100 and/or system 200 can function to determine delivery estimates for different service levels (e.g., Next Day Air, Ground Transportation, etc.) provided by a shipping carrier, to automatically select and/or enable a user to select a preferable service level (discloses user input) based on the delivery estimates. However, the method 100 can include any suitable functionality), (Id., ¶ 16, the technology can amount to an inventive distribution of functionality across a network of one or more: shipping carriers (e.g., with API and/or other digital platforms facilitating retrieval of delivery data and/or parcel data), delivery prediction systems (e.g., acting as a central hub of communication for retrieving delivery-related data from a plurality of sources to use in generating and/or executing delivery prediction models), delivery vehicles (e.g., which can be routed (discloses specifying a particular delivery route), re-routed, and/or otherwise controlled based on improved delivery estimates), users (e.g., shipping senders, shipping recipients, and/or other users who can leverage an API of a first part shipping services platform to utilize the delivery prediction system), and/or other suitable entities).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the historical record and correlation elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.
While suggested, the combination of Moore and Bateman does not explicitly disclose …perishable; …perishable… 
However, Oz discloses …perishable; …perishable… (Oz, ¶ 53, The package may be a retail shop item, flowers, perishables, tobacco and alcohol, postal letters, food or other consumable items, and other similar deliverable items. The vehicles include but are not limited to automobiles, trucks, vans, motorcycles, and other similar transportation mechanisms)
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman to include the perishable parcel elements of Oz in the analogous art of package exchanges services for the same reasons as stated for claim 1.

Regarding claims 14-16, this claim recites limitations similar to those in claim 3-5, and are rejected for the same reasons as stated above.

Regarding claim 17, the combination of Moore, Bateman and Oz discloses the apparatus of claim 12.
Moore further discloses …wherein the one or more machine-learning operations to include one or more operations to perform a random forest machine-learning algorithm or a decision-tree machine-learning algorithm or a combination thereof (Moore, ¶ 19, The systems, methods and devices for optimizing machine-learned tree ensemble prediction systems described herein may be applied to single decision trees, gradient-boosted decision trees, random forests, and other tree-ensemble based systems).

Regarding claim 18-19, this claim recites limitations similar to those in claims 8-9, respectively and are rejected for the same reasons as stated above.

Regarding claim 20, the combination of Moore and Bateman discloses the apparatus of claim 12.
While suggested, Moore does not explicitly disclose … wherein the at least one computing device to obtain the signals and/or states representative of the one or more weather condition records from a meteorological organization via signal packet communications over a network and/or to obtain the signals and/or states representative of the one or more parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network.
However, Bateman discloses …wherein the at least one computing device to obtain the signals and/or states representative of the one or more weather condition records from a meteorological organization via signal packet communications over a network and/or to obtain the signals and/or states representative of the one or more parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data; etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id.,¶ 19, retrieving delivery data preferably includes retrieving cross-carrier delivery data (e.g., historical delivery records originating and/or associated with a plurality of shipping carriers, such as both USPS and UPS), but can alternatively include retrieving delivery data from a single carrier and/or other suitable entity. Delivery data preferably includes any one or more of: address data (e.g., origin address, destination address, intermediary addresses, etc.), handling times, transit times (e.g., overall transit time, transit time from a first location to a second location, etc.), delivery route data (e.g., indicative of the route traveled by the delivery vehicle, etc.), status change data (e.g., timestamps associated with a status change, types of status changes including pre-transit, in transit, out for delivery, available for pickup, delivered, returned to sender, failure, cancelled, error, etc.), carrier-provided delivery estimates (e.g., delivery scheduled for January 6, etc.), confirmed delivery data (e.g., in transit on January 4, actual delivery date of January 7, etc.), service level (e.g., UPS Next Day Air, etc.), and/or any other suitable tracking data, etc.).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the shipping entity record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Bateman and Oz and in further view of Loppatto et al., U.S. Publication No. 2015/0363843 [hereinafter Loppatto].

	Regarding claim 2, the combination of Moore, Bateman and Oz discloses the method of claim 1.
Moore does not explicitly disclose …wherein the obtaining input from the user comprises: communicating one or more signal packets representative of the content for display between the at least one computing device and a client computing device and/or a mobile device;
and receiving one or more signal packets representative of the input from the user responsive at least in part to the user interacting with a user interface of the client computing device and/or the mobile device to specify the particular transportation route and/or the particular level of service.
However, Bateman discloses …the input from the user responsive at least in part to the user interacting with a user interface of the client computing device and/or the mobile device to specify the particular transportation route and/or the particular level of service (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground) (discloses service level), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”)…), (Id., ¶ 12, the method 100 and/or system 200 can function to determine delivery estimates for different service levels (e.g., Next Day Air, Ground Transportation, etc.) provided by a shipping carrier, to automatically select and/or enable a user to select a preferable service level (discloses user input) based on the delivery estimates. However, the method 100 can include any suitable functionality), (Id., ¶ 16, the technology can amount to an inventive distribution of functionality across a network of one or more: shipping carriers (e.g., with API and/or other digital platforms facilitating retrieval of delivery data and/or parcel data), delivery prediction systems (e.g., acting as a central hub of communication for retrieving delivery-related data from a plurality of sources to use in generating and/or executing delivery prediction models), delivery vehicles (e.g., which can be routed (discloses specifying a particular delivery route), re-routed, and/or otherwise controlled based on improved delivery estimates), users (e.g., shipping senders, shipping recipients, and/or other users who can leverage an API of a first part shipping services platform to utilize the delivery prediction system), and/or other suitable entities).
While suggested in at least Fig. 2 of Bateman and in related text, the combination of Moore, Bateman and Oz does not explicitly disclose …wherein the obtaining input from the user comprises: communicating one or more signal packets representative of the content for display between the at least one computing device and a client computing device and/or a mobile device; …and receiving one or more signal packets representative of…
However, Loppatto discloses wherein the executing the fetched instructions further comprises communicating one or more signal packets representative of the content for display between the at least one computing device and a client computing device and/or a mobile device; …and receiving one or more signal packets representative of… (Loppatto, ¶ 74, the carrier system 100 may also include one or more communications interfaces 220 for communicating with various computing entities, such as by communicating data, content, information/data, and/or similar terms used herein interchangeably that can be transmitted, received, operated on, processed, displayed, stored, and/or the like. Such communication may be executed using a wired information/data transmission protocol, such as fiber distributed information/data interface (FDDI), digital subscriber line (DSL), Ethernet, asynchronous transfer mode (ATM), frame relay, information/data over cable service interface specification (DOCSIS), or any other wired transmission protocol. Similarly, the carrier system 100 may be configured to communicate via wireless external communication networks using any of a variety of protocols, such as general packet radio service (GPRS), Universal Mobile Telecommunications System (UMTS), Code Division Multiple Access 2000 (CDMA2000), CDMA2000 1X (1xRTT), Wideband Code Division Multiple Access (WCDMA), Time Division-Synchronous Code Division Multiple Access (TD-SCDMA), Long Term Evolution (LTE), Evolved Universal Terrestrial Radio Access Network (E-UTRAN), Evolution-Data Optimized (EVDO), High Speed Packet Access (HSPA), High-Speed Downlink Packet Access (HSDPA), IEEE 802.11 (Wi-Fi), 802.16 (WiMAX), ultra wideband (UWB), infrared (IR) protocols, near field communication (NFC) protocols, Bluetooth protocols, wireless universal serial bus (USB) protocols, and/or any other wireless protocol).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore, the historical record and correlation elements of Bateman and the perishable elements of Oz to include the signal packet elements of Loppatto in the analogous art of determining a delivery time and/or cost for an item to be delivered.
 The motivation for doing so would have been “creating an improved customer experience (e.g., customer-selectable delivery windows each provided with associated costs, multiple deliveries at the same time versus separate deliveries, and/or the like)” [Loppatto, ¶ 2; Oz, ¶ 30; Bateman, ¶ 14; Moore, ¶ 5].

Regarding claim 13, this claim recites limitations similar to those in claim 2, and is rejected for the same reasons as stated above.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Bateman, Oz and Loppatto and in further view of Pfeffer et al., U.S. Publication No. 2012/0226625 [hereinafter Pfeffer].

Regarding claim 10, the combination of Moore, Bateman and Oz discloses the method of claim 1.
While suggested, Moore does not explicitly disclose wherein the obtaining the signals and/or states representative of the one or more weather condition records comprises obtaining the one or more weather condition records from a meteorological organization via signal packet communications over a network.
However, Bateman discloses … wherein the obtaining the signals and/or states representative of the one or more weather condition records comprises… (Bateman, ¶ 37, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; (discloses historical weather records) determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the historical weather record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.
While suggested, the combination of Moore, Bateman and Oz does not explicitly disclose ..obtaining the one or more weather condition records from a meteorological organization via signal packet communications over a network.
However, Loppatto discloses … via signal packet communications over a network (Loppatto, ¶ 74, the carrier system 100 may also include one or more communications interfaces 220 for communicating with various computing entities, such as by communicating data, content, information/data, and/or similar terms used herein interchangeably that can be transmitted, received, operated on, processed, displayed, stored, and/or the like. Such communication may be executed using a wired information/data transmission protocol, such as fiber distributed information/data interface (FDDI), digital subscriber line (DSL), Ethernet, asynchronous transfer mode (ATM), frame relay, information/data over cable service interface specification (DOCSIS), or any other wired transmission protocol. Similarly, the carrier system 100 may be configured to communicate via wireless external communication networks using any of a variety of protocols, such as general packet radio service (GPRS), Universal Mobile Telecommunications System (UMTS), Code Division Multiple Access 2000 (CDMA2000), CDMA2000 1X (1xRTT), Wideband Code Division Multiple Access (WCDMA), Time Division-Synchronous Code Division Multiple Access (TD-SCDMA), Long Term Evolution (LTE), Evolved Universal Terrestrial Radio Access Network (E-UTRAN), Evolution-Data Optimized (EVDO), High Speed Packet Access (HSPA), High-Speed Downlink Packet Access (HSDPA), IEEE 802.11 (Wi-Fi), 802.16 (WiMAX), ultra wideband (UWB), infrared (IR) protocols, near field communication (NFC) protocols, Bluetooth protocols, wireless universal serial bus (USB) protocols, and/or any other wireless protocol).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore, the historical record and correlation elements of Bateman and the perishable elements of Oz to include the signal packet elements of Loppatto in the analogous art of determining a delivery time and/or cost for an item to be delivered for the same reasons as stated for claim 2.
While suggested, the combination of Moore, Bateman, Oz and Loppatto does not explicitly disclose ..obtaining the one or more weather condition records from a meteorological organization…
However, Pfeffer discloses ..obtaining the one or more weather condition records from a meteorological organization… (Pfeffer, ¶ 64, Weather information is available as structured data in the form of application programming interfaces (APIs) and Simple Object Access Protocol (SOAP) objects. Notable among these service providers is WEATHERBUG, the Weather Channel, and the National Oceanic and Atmospheric Administration's ( NOAA) (discloses meteorological organization) weather API. An execution engine may be programmed to direct an I/O engine to gather weather and other climatological information at a package's origin, destination and at locations along the route where the package is routed. In certain embodiments, carriers use standardized locations for all their shipments, while other carriers may have particular routing information in response to the type of package and delivery. Similarly the GOOGLE maps API provides information on other climatological factors such as earthquakes).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore, the historical record and correlation elements of Bateman, the perishable elements of Oz and the signal packet elements of Loppatto to include the meteorological organization elements of Pfeffer in the analogous art of shipment evaluation systems.
The motivation for doing so would have been to allow for “enhanced control and storage of shipping information including information not stored by the carrier” [Pfeffer, ¶ 75; Loppatto, ¶ 2; Oz, ¶ 30; Bateman, ¶ 14; Moore, ¶ 5].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anand et al., U.S. Publication No. 2019/0061939, discloses managing package deliveries by robotic vehicles.
Williams et al., U.S. Publication No. 2015/0046361, discloses methods and systems for managing shipped objects.
Satyanarayana Rao et al., U.S. Publication No. 2018/0121875 discloses delivery prediction automation and risk mitigation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624